                    Case 1:20-cr-00425-GHW Document 23 Filed 02/02/21 Page 1 of 1

                     O'NEILL/ HASSEN                                                                               Attorneys at Law




            MEMORANDUM ENDORSED
                                                                                         February 2, 2021
                                                                                                         USDC SDNY
                                                                                                         DOCUMENT
              VIA ECF and Email                                                                          ELECTRONICALLY FILED
              Honorable Gregory H. Woods                                                                 DOC #:
              United States District Judge                                                               DATE FILED: 2/2/21
              United States Courthouse
              500 Pearl Street
              New York, NY 10007

                              RE: United States v. Lorry Gonzalez, 20 Cr. 425 (GHW)

              Dear Judge Woods:

                     I represent Ms. Gonzalez in the above-captioned matter. I am writing
              to request that the Court order a temporary modification of Ms. Gonzalez's
              bond. I have spoken with Probation Officer Wayne Webb and he has no
              objection to this request.

                    Ms. Gonzalez is scheduled for surgery on February 25, 2021. She will
              need her ankle bracelet removed prior to the surgery. Officer Webb will
              coordinate plans to have the ankle bracelet removed and put back on after
              the surgery.

                      I thank the Court in advance for its attention to this matter.


                                                                                         Kind regards,

                                                                                         Isl

                                                                                         Grainne E. O'Neill

              cc: all parties (VIA ECF)
            Application granted. The conditions of Ms. Gonzalez's pre-trial release are modified as follows: Ms. Gonzalez's
            ankle bracelet may be removed to permit the surgery described in this letter. The bracelet must be restored
            promptly following completion of the surgery. All other conditions of the defendant's pretrial release remain in
            effect.
            SO ORDERED.
            February 2, 2021



1 / P (646) 808-0997            4 / www.oandh.net
2 / F (212) 203-1858            5 / 25 Eighth Ave, Suite C, Brooklyn, NY 11217
3   I   grainne@oandh.net       6/   9213 2C82 E6FO 93EA D673 EA30 C7EB 7E03 1818 82FA
